          Case 1:13-cr-00271-LTS Document 1074 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                    No. 13-CR-271-LTS

MYRON WILBERLY,                                                        ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received Defendant Myron Wilberly’s pro se motion for a

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). As Mr. Wilberly’s motion includes

his full birth date, the Court will file a redacted version of the motion publicly on the docket, and

file the original, unredacted motion under seal; an unredacted copy of the motion will be

provided to the Government.

                 Section 3582(c)(1)(A) provides, in relevant part, that:

                 the court . . . upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau of
                 Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
                 from the receipt of such a request by the warden of the defendant’s
                 facility, whichever is earlier, may reduce the term of imprisonment . . .
                 after considering the factors set forth in section 3553(a) to the extent that
                 they are applicable, if it finds that . . . extraordinary and compelling
                 reasons warrant such a reduction . . .

18 U.S.C.A. § 3582(c)(1)(A) (Westlaw through P.L. 116-259). Section 3582(c)(1)(A)’s

exhaustion requirement reflects Congress’s “unambiguous[ ] intent that the BOP have the

opportunity and obligation, in the first instance, to decide whether to move for compassionate

release and reduced sentences for eligible inmates,” in part because “prison administrators are

well-positioned to ‘prioritize the most urgent claims’ and ‘investigate the gravity of the

conditions supporting compassionate release and the likelihood that the conditions will persist.’”


US V WILBERLY - ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                   VERSION FEBRUARY 24, 2021
                                                1
        Case 1:13-cr-00271-LTS Document 1074 Filed 02/24/21 Page 2 of 2




United States v. Chappell, No. 16-CR-512 (LTS), 2020 WL 3415229, at *3 (S.D.N.Y. June 22,

2020) (quoting United States v. Alam, 960 F.3d 831, 835 (6th Cir. 2020)).

               Mr. Wilberly has submitted no evidence of having fully exhausted his

administrative rights by seeking compassionate release from the warden of his facility prior to

seeking it from the Court. Because Mr. Wilberly has not exhausted his administrative

requirements as required under 18 U.S.C. section 3582(c)(1)(A), his motion seeking

compassionate release pursuant to that section is denied without prejudice to renewal upon a

showing of exhaustion by Mr. Wilberly. An Order on Motion for Sentence Reduction Under 18

U.S.C. section 3582(c)(1)(A) will also be entered. Chambers will mail copies of this Order and

the Order on Motion for Sentence Reduction to Mr. Wilberly.

               This Order resolves Docket Entry No. 1072.

       SO ORDERED.

Dated: New York, New York
       February 24, 2021
                                                            _/s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge
Copy mailed to:
Myron Wilberly
Reg. No. 69980-054
FCI McKean
Federal Correctional Institution
P.O. Box 8000
Bradford, PA 16701




US V WILBERLY - ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                VERSION FEBRUARY 24, 2021
                                                2
